Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: After further consideration of the IDS filed on 02/24/2022, the claims remain allowed due to the prior art failing to teach or suggest in reasonable combination the limitations recited on the independent claims. The prior art documents cited on the IDS are all related to recommendation systems, whereas the independent claims are directed to generating communications using language register models.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONIA L GAY whose telephone number is (571)270-1951. The examiner can normally be reached Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SONIA L GAY/Primary Examiner, Art Unit 2657